Citation Nr: 1106636	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO. 07-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic lung disorder, to 
include chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 
1953.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico. The appeal was remanded for additional development in July 
2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic lung disorder was not shown in service or for many 
years after service and is not shown to be related to service or 
an event of service origin.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2010).

(continued on next page)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

In this case, the VCAA duty to notify was satisfied prior to the 
initial AOJ decision by a letter issued to the Veteran in June 
2006. The letter advised the Veteran of the criteria for service 
connection and what evidence VA would attempt to obtain. The 
Veteran was also notified of the types of evidence that might be 
relevant to support the claims. The duty to notify as to the 
claim for service connection is met. The Veteran was also advised 
as to disability evaluations and effective dates in a letter 
dated March 2006.

2. Assist

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled. VA has a duty to assist the Veteran in the 
development of the claim. This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993). The RO has obtained and the Veteran has submitted VA and 
private treatment records and Social Security Administration 
records. The Veteran was afforded a VA medical examination and an 
expert medical opinion was obtained. 

The Board notes that portions of the Veteran's service treatment 
records and service personnel records are not available, despite 
attempts by the RO to obtain this evidence. According to 
correspondence associated with the Veteran's claims file, 
repeated attempts to locate the relevant service medical and 
personnel records have proven futile, and no additional records 
were found or are to be had. When, as here, at least a portion of 
the service records cannot be located, through no fault of the 
Veteran, VA has a "heightened" obligation to more fully discuss 
the reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine. See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims. See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.

Service Connection 

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That 
an injury incurred in service alone is not enough. There must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 38 
C.F.R. § 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).

As for the clinically diagnosed current lung disorder, to the 
extent that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful claim 
of service connection. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the Veteran's current condition is 
not generally relevant to the issue of service connection, absent 
some competent linkage to military service). There must be a 
nexus to active service.

The Veteran was on active duty from November 1951 to November 
1953. Service treatment records are unavailable, with the 
exception of a discharge examination in November 1953, which 
noted no respiratory problems. The Veteran has reported that he 
had breathing problems during and after service. The Veteran can 
attest to factual matters of which he had first-hand knowledge. 
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a lay person is competent to identify the 
medical condition (noting that sometimes the lay person will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007). In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection. See Barr v. 
Nicholson, 21. Vet. App. 303 (2007). Here, the Board finds that 
the Veteran is competent to testify that he had breathing 
problems during and after service. However, he does not have the 
expertise to diagnose these breathing problems as chronic 
bronchitis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).
 
The first medical evidence that the Veteran had a post-service 
respiratory disorder is dated in October 1974, when the Veteran 
was diagnosed with pulmonary tuberculosis. The symptoms were 
described as "chronic bronchitis." He was treated for this 
disorder in 1974 and 1975. In February 1975 a negative culture 
was obtained. The tuberculosis was considered inactive from that 
time. However, the Veteran reports that his breathing problems 
continued. The next medical evidence of a lung disorder is in a 
March 1996 letter from a private provider. The provider stated 
that the Veteran had been a patient since 1994 and was treated 
for chronic bronchitis. A February 1996 VA examination resulted 
in a diagnosis of chronic bronchitis secondary to smoking.

The Veteran attended a VA examination in December 2009, at which 
time a diagnosis of mild obstructive ventilatory impairment with 
associated bronchitis/asthma was assigned. The examiner opined 
that asthma was not related to military service, but did not 
offer any rationale for this opinion beyond that the Veteran's 
lung problems began in 2008. An addendum was obtained in June 
2010, as the first opinion did not discuss the 1974 diagnosis of 
tuberculosis or the diagnoses assigned in 1994 and 1996. The 
addendum opinion also failed to discuss this evidence. The 
addendum stated that the service treatment records were silent 
for treatment of bronchitis during service. As noted above, 
service treatment records are unavailable, with the exception of 
the 1953 discharge examination. The Board finds that this opinion 
carries little persuasive weight for or against the claim.

The Board obtained an expert medical opinion on this matter in 
January 2011. The expert, who is Board-certified in internal 
medicine, pulmonary medicine, and critical care medicine, 
reviewed the entire claims file and discussed it in detail. The 
expert found that there was little evidence of bronchitis that 
could be considered "chronic," and explained that a diagnosis 
of "chronic" required three months of the symptoms of 
bronchitis during each of two consecutive years. The expert found 
that the clinical statements did not support a chronic diagnosis, 
and contained little evidence of respiratory tract infection from 
2000-2008. Rather, the examiner found that diagnostic testing was 
more consistent with asthma. Furthermore, the 1974 episode was 
more likely to have been acute in nature, as it resolved after a 
short period of time and there was no evidence of prior 
bronchitis.

Even assuming that the Veteran had breathing problems in service 
and following service, there is no evidence of any diagnosis 
supporting his contentions that he had a chronic lung disorder 
following service. Instead, the evidence indicates that the 
Veteran had an acute episode in 1974 and that he was treated for 
tuberculosis and it resolved.

The absence of any diagnosis of the claimed lung disorder in the 
service and post-service medical records between discharge in 
1953 and the acute bronchitis and tuberculosis in 1974, 
constitutes negative evidence tending to disprove the assertion 
that the Veteran had a lung disorder during his service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also 38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence). It was not until nearly twenty years after service 
that the Veteran had symptoms of such severity that they required 
medical attention. Furthermore, the expert opinion suggests, 
based on a review of the Veteran's history, that these symptoms 
in 1974 were acute and transitory.
  
Finally, the affirmative evidence tends to show that, while the 
Veteran has occasional respiratory problems and possibly asthma, 
he does not have a disorder which would medically qualify as 
"chronic," so as to suggest that any respiratory problem has 
existed for the past fifty years.

The only evidence supporting the Veteran's claims that a lung 
disorder is related to service are the Veteran's own statements. 
Again, the Board notes that the statements of the Veteran and his 
representative to the effect that any current lung disorder is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion. Espiritu, 
supra. 
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current lung 
disorder is in any way linked to any incident of his active 
service. There is no competent medical opinion of record that 
provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current lung disorder and his 
active service. 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's lung disorder is not related 
to his active service. The medical evidence of record as a whole 
supports the proposition that there is no etiological 
relationship between the origin and/or severity of any lung 
disorder and service. Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for a lung disorder. 


ORDER

Entitlement to service connection for a chronic lung disorder, to 
include chronic bronchitis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


